

116 S4973 IS: To amend the Central Intelligence Agency Act of 1949 to authorize the provision of compensation to personnel of the Central Intelligence Agency who incur disabilities resulting from certain injuries to the brain, to authorize the provision of compensation to personnel of the Department of State who incur similar disabilities, and for other purposes.
U.S. Senate
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4973IN THE SENATE OF THE UNITED STATESDecember 8, 2020Ms. Collins (for herself, Mr. Rubio, Mr. Warner, Mrs. Shaheen, Mr. King, Mr. Sasse, Mr. Cornyn, Mr. Burr, Mr. Bennet, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Central Intelligence Agency Act of 1949 to authorize the provision of compensation to personnel of the Central Intelligence Agency who incur disabilities resulting from certain injuries to the brain, to authorize the provision of compensation to personnel of the Department of State who incur similar disabilities, and for other purposes.1.Authority to compensate personnel of Central Intelligence Agency for disabilities resulting from certain injuries to the brain(a)DefinitionsIn this section:(1)Congressional intelligence committeesThe term congressional intelligence committees has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(2)Covered dependent, covered employee, covered individual, and qualifying injuryThe terms covered dependent, covered employee, covered individual, and qualifying injury have the meanings given such terms in section 19A(a) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b(a)).(b)Compensation authorizedSection 19A of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b) is amended by adding at the end the following:(d)Authority To compensate for disabilities resulting from qualifying injuries to the brainNotwithstanding any other provision of law, the Director may provide compensation to a covered dependent, a covered employee, and a covered individual who has a partial or total disability—(1)resulting from a qualifying injury to the brain; and(2)for which the covered dependent, covered employee, or covered individual is not entitled to receive monthly compensation under section 8105 or 8106 of title 5, United States Code..(c)ApplicabilitySubsection (d) of such section, as added by subsection (b) of this section, shall apply with respect to a disability resulting from a qualifying injury that occurs before, on, or after the date of the enactment of this Act.(d)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency shall submit to the congressional intelligence committees a report on the use of the authority provided by section 19A(d) of such Act, as added by subsection (b) of this section.(2)ContentsThe report submitted under paragraph (1) shall include the following:(A)A budget for the use of the authority described in paragraph (1).(B)Information relating to the use of the authority described in paragraph (1).(C) An assessment of whether any other legislative or administrative action is required to ensure that covered dependents, covered employees, and covered individuals can receive compensation for any disability resulting from a qualifying injury, such as a qualifying injury to the back or heart.(3)Classified annexThe report submitted under paragraph (1) shall include a classified annex that includes the budget and information included under subparagraphs (A) and (B) of paragraph (2).(e)Clarifying amendmentSection 19A(b) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b(b)) is amended, in the subsection heading, by inserting total disability resulting from before certain injuries.2.Authority to compensate personnel of Department of State for disabilities resulting from certain injuries to the brainSection 901 of title IX of division J of the Further Consolidated Appropriations Act, 2020 (22 U.S.C. 2680b) is amended—(1)by redesignating subsections (c) through (h) as subsections (d) through (i), respectively;(2)by inserting after subsection (b) the following new subsection:(c)Other injuries(1)In generalNotwithstanding any other provision of law, the Secretary of State or other agency head with an employee abroad under Chief of Mission authority may provide compensation to a covered dependent, a covered employee, and a covered individual who has a partial or total disability—(A)resulting from a qualifying injury to the brain; and(B)for which the covered dependent, covered employee, or covered individual is not entitled to receive monthly compensation under section 8105 or 8106 of title 5, United States Code.(2)ReportNot later than 180 days after the date of the enactment of this subsection, the Secretary of State or other agency head with an employee abroad under Chief of Mission authority shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House a report on the use of the authority provided by this subsection. The report shall include an assessment of whether additional authorities are required to ensure that covered dependents, covered employees, and covered individuals can receive compensation for any disability resulting from a qualifying injury, such as a qualifying injury to the back or neck.;(3)in subsection (f), as redesignated by paragraph (1)—(A)by striking subsection (f) each place it appears and inserting subsection (g);(B)in paragraph (1), by striking of a employee and inserting of an employee or former employee; and(C)in paragraph (2), by striking means an employee and inserting means an employee or former employee;(4)in subsection (g), as redesignated by paragraph (1), by striking subsection (a) or (b) both places it appears and inserting subsection (a), (b), or (c); and(5)in subsection (i), as redesignated by paragraph (1)—(A)in paragraph (1), by striking In general.—This section and inserting Adjustment of compensation provision.—Subsections (a) and (b); (B)by redesignating paragraph (2) as paragraph (3); and(C)by inserting after paragraph (1) the following new paragraph:(2)Other compensation provisionSubsection (c) shall apply with respect to a disability resulting from a qualifying injury that occurs before, on, or after the date of the enactment of such subsection..